 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is hereby entered into by and
between ROBERT M. GORDY, JR., a resident of the State of Georgia (the
“Executive”) and WEST GEORGIA NATIONAL BANK, a national banking association (the
“Bank”).
 
WHEREAS, the Executive is currently employed by the Bank; and
 
WHEREAS, the Bank and the Executive desire to enter into a written agreement to
document the complete terms and conditions pursuant to which the Executive shall
be employed by the Bank; and
 
WHEREAS, the Bank and the Executive intend that this Agreement will supersede
any and all previous oral or written agreements between the Bank and the
Executive;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1.

 
DEFINITIONS
 
As used in this Agreement, the following words and/or phrases shall have the
meanings set forth below unless a different meaning plainly is required by the
context:
 
1.1 Agreement shall mean this Employment Agreement between the Bank and the
Executive .
 
1.2 Affiliate shall mean any parent, brother-sister or subsidiary corporation of
the Bank or WGNB, any joint venture in which the Bank or WGNB owns at least a 50
percent interest, and any partnership, limited liability partnership or limited
liability corporation in which the Bank or WGNB or any of its wholly-owned
subsidiaries owns at least a 50 percent interest.
 
1.3 Bank shall mean West Georgia National Bank, a national banking association.
 
1.4 Base Salary shall mean the annual base compensation paid to the Executive as
provided in Section 3.1.
 
1.5 Board shall mean the Board of Directors of WGNB and/or the Bank.
 
1.6 Business of the Bank shall mean any and all operations incident to the
business of banking.
 

--------------------------------------------------------------------------------


 
1.7 Business Opportunities shall mean any specialized information or plans of
WGNB and/or the Bank concerning the business of WGNB and/or the Bank, including
but not limited to, the financing of or investment in any target person or
business, or the availability of any such business, by WGNB and/or the Bank,
together with all related information concerning the specifics of any
contemplated acquisition, purchase or investment (including price, terms, and
the identity of such business) regardless of whether WGNB or the Bank has
entered any agreement, made any commitment, or issued any bid or offer to such
business.
 
1.8 Cause shall mean (i) the Executive ’s willful failure to perform his
material duties and responsibilities; (ii) the Executive ’s unlawful or willful
misconduct which is economically injurious to WGNB or the Bank or to any entity
in control of, controlled by or under common control with the Bank and its
successors; (iii) the Executive ’s conviction of, or a plea of guilty or nolo
contendere, to a felony charge; (iv) habitual drug or alcohol abuse that impairs
the Executive ’s ability to perform the essential duties of his position; (v)
the initiation of suspension or removal proceedings against the Executive by
federal or state regulatory authorities acting under lawful authority; (vi) the
Executive ’s willful disclosure to unauthorized persons of Confidential
Information or Trade Secrets of WGNB or the Bank; or (vii) the Executive ’s
failure to comply with the Code of Ethics or other personnel policies of WGNB
and/or the Bank.
 
1.9 Change in Control shall mean the occurrence of any one of the following
events:
 
(i) Change in Ownership. A change in the ownership of WGNB or the Bank (each
being individually referred to in this Section as a “Corporation”) that occurs
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock of a Corporation that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of such Corporation.
However, if any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a Corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of such Corporation (or to cause a change in the
effective control of such Corporation (within the meaning of subsection (ii)
herein). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which a Corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This applies only when there is a transfer
of stock of a Corporation (or issuance of stock of a Corporation) and stock in
such Corporation remains outstanding after the transaction.


(ii) Change in Effective Control. A change in the effective control of a
Corporation that occurs on the date that either:
 
(A)  Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of such Corporation
possessing 35 percent or more of the total voting power of the stock of such
Corporation; or
 
(B)  a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.
 
-2-

--------------------------------------------------------------------------------


 
(iii) Change in Ownership of a Substantial Portion of Assets. A change in the
ownership of a substantial portion of a Corporation’s assets shall occur on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from such Corporation that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of such Corporation
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Corporation, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.
 
In determining whether a Change in Control has occurred, the following rules
shall apply:
 
(A) Stock Attribution Rules. For purposes of this section, Code Section 318(a)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation Sections 1.83-3(b) and (j)), the stock underlying
the option is not treated as owned by the individual who holds the option. In
addition, mutual and cooperative corporations are treated as having stock for
purposes of this subsection.
 
(B) Persons Acting as a Group. For purposes of this section, persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same Corporation at the same time or as a result of the same public
offering. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with one of the
Corporations. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
 
(C) Transfers to a Related Person. There is no Change in Control event with
respect to subsection (iii) when there is a transfer by a Corporation to an
entity that is controlled by the shareholders of the transferring Corporation
immediately after the transfer. A transfer of assets by a Corporation is not
treated as a change in the ownership of such assets if the assets are
transferred to:
 
(1)  A shareholder of the Corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;
 
(2)  An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Corporation;
 
-3-

--------------------------------------------------------------------------------


 
(3)  A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Corporation; or
 
(4)  An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in subsection (3).
 
For purposes of this subsection (C) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the transferor Corporation has no ownership
interest before the transaction, but which is a majority owned subsidiary of the
transferor Corporation after the transaction is not treated as a change in the
ownership of the assets of the transferor Corporation.
 
1.10 Code shall mean the Internal Revenue Code of 1986, as amended.
 
1.11 Committee shall mean the Executive Compensation and Management Succession
Committee of the Board, or such other committee to which the Board delegates
authority regarding executive compensation.
 
1.12 Confidential Information shall mean, other than Trade Secrets, any data or
information, which is material to the Bank and/or WGNB and not generally known
by the public. Confidential Information shall include, but not be limited to,
the taking of deposits, making loans and extensions of credit, cashing checks,
and other Business of the Bank, any information pertaining to the identity of
customers, depositors, or borrowers served by the Bank, Business Opportunities
of the Bank, the details of this Agreement, WGNB’s and the Bank’s business,
marketing and acquisition plans and financial statements and projections, and
the costs of the services the Bank may offer or provide to the customers,
depositors or borrowers it serves, to the extent such information is material to
WGNB and the Bank and not generally known to the public.
 
1.13 Disability  means the Executive ’s eligibility to receive income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Bank due to a
medically-determinable physical or mental impairment, or if no such plan is
applicable, the Executive ’s inability to engage in any substantial gainful
activity due to a medically-determinable physical or mental impairment, which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.
 
1.14 Effective Date shall mean January 1, 2007
 
1.15 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
1.16 Executive shall mean Robert M. Gordy, Jr..
 
1.17 Term shall mean the period during which this Agreement is wholly effective,
as more fully described in Section 2.4.
 
-4-

--------------------------------------------------------------------------------


 
1.18 Termination Date shall mean the last day of actual employment of the
Executive by the Bank.
 
1.19 Trade Secret shall mean the whole or any portion or phase of any scientific
or technical information, design, process, procedure, formula or improvement of
WGNB or the Bank that is valuable and secret (in the sense that it is not
generally known to competitors of WGNB and the Bank) and any information that
meets the definition of “trade secret” under the Georgia Trade Secrets Act of
1990, O.C.G.A. §10-1-760 through §10-1-767.
 
1.20 WGNB shall mean WGNB Corp., a Georgia bank holding company.
 
2.
 
DUTIES AND AUTHORITY
 
2.1 Duties and Authority. The Executive is engaged and agrees to perform
services for and on behalf of the Bank as a Executive Vice President and shall
report directly to the President of the Bank. The Executive shall have such
duties and authority as customarily performed by persons acting in such
capacities or as may be assigned to him by the Bank’s bylaws or by the
President. The Executive agrees to perform such duties diligently and
efficiently and in accordance with the reasonable directions of the President of
the Bank. The Executive shall conduct himself at all times in a business-like
and professional manner as appropriate for his position and shall represent the
Bank in all respects in compliance with good business and ethical practices. In
addition, the Executive shall be subject to and abide by the policies and
procedures of the Bank applicable to personnel of the Bank, as may be adopted
from time to time.
 
2.2 Best Efforts. During the term of this Agreement, the Executive shall devote
his full attention, energies and best efforts to rendering services on behalf of
the Bank (or subsidiaries or Affiliates thereof), and shall not engage in any
outside employment without the express written consent of the Board.
Notwithstanding the foregoing, the Executive is not prohibited from investing or
trading in stocks, bonds, commodities or other forms of investment, including
real property, so long as the Executive does not (i) own more than two percent
(2%) of the outstanding ownership interest of an entity, and (ii) “participate”
(within the meaning of Treas. Reg. §§1.469-5(f) and 1.469-5T(f), as in effect as
of the date this Agreement is executed) in such investments, unless such
investment is approved by the Board or the Executive Committee of the Board in
advance and shown on Exhibit “B” hereto.
 
2.3 Outside Activities. The Executive may pursue personal interests so long as
such participation does not interfere with the Executive’s performance of his
duties hereunder, and the Executive may participate in industry, civic and
charitable activities so long as such activities do not materially interfere
with the performance of his duties hereunder. The Executive may also participate
in any interest or activity which is approved in writing by the President of the
Bank. At least once each year during the term of this Agreement, and at any time
upon the President’s request, the Executive shall provide a full disclosure to
the President of his participation in any industry, civic and charitable
activities (including service on corporate or charitable boards of directors or
trustees). Prior to pursuing or accepting any activity other than those in which
he is engaged on the Effective Date, the Executive agrees to discuss such
activity with the President of the Bank.
 
-5-

--------------------------------------------------------------------------------


 
2.4 Term. The Term of this Agreement shall be the period during which this
Agreement (including any amendments and/or extensions of this Agreement) remains
effective. The initial Term of this Agreement shall commence on the execution
date hereof and shall continue until the close of business on the last day of
the two-year period after the Effective Date hereof, subject to earlier
termination as provided in this Agreement. At least ninety (90) days prior to
the end of the initial Term hereof and each subsequent Term period thereafter,
this Agreement shall be deemed to be extended automatically for an additional
two-year Term on the same terms and conditions, unless either the Bank or the
Executive provides a written notice of nonrenewal to the other party no less
than ninety (90) days prior to the date on which this Agreement would otherwise
be extended.
 
3.

 
COMPENSATION AND BENEFITS
 
3.1 Annual Base Salary. The Bank shall pay to the Executive as compensation for
his services provided hereunder a base salary of $133,500 per year (“Base
Salary”), payable in accordance with the Bank’s normal payroll procedures. The
Committee shall review the Executive’s Base Salary annually, and in its sole
discretion, subject to approval of the Board, may increase the Executive’s Base
Salary from year to year. The Committee shall not decrease the amount of the
Executive’s Base Salary unless substantially similar decreases are applicable to
other executive officers of the Bank or WGNB. The annual review of the
Executive’s salary by the Committee will consider, among other things, the
Executive’s own performance as well as the Bank’s performance.
 
3.2 Annual Incentive Compensation. The Executive shall be eligible to
participate in any annual short-term incentive compensation program that the
Committee and/or the Board shall approve for him for any particular year or
period (the “Bonus”). In addition, the Executive shall be eligible to
participate in the annual profit sharing bonus program that is available to all
employees of the Bank (the “Profit Sharing Bonus”).
 
3.3 Long-Term Incentive Compensation. The Executive shall be eligible to
participate in any long-term incentive compensation program and/or equity-based
compensation program that the Committee and/or the Board shall approve for him
for any particular year or period. Any grants or awards of equity-based
compensation shall be governed by the terms and conditions of the plan or plans
under which such grants are made.
 
3.4 Employee Benefit Plans and Policies. The Executive shall be entitled to
participate in each employee benefit plan, policy or arrangement which is
sponsored, maintained or contributed to by the Bank and in which current
similarly-situated officers of the Bank may participate, in accordance with the
terms and provisions of such plans and on the same terms and conditions as other
similarly-situated officers of the Bank. Contributions by the Executive to such
plans shall be required only to the extent required of other similarly-situated
officers of the Bank.
 
-6-

--------------------------------------------------------------------------------


 
3.5 Automobile Allowance. The Bank shall provide the Executive with a monthly
cash allowance for the purpose of reimbursement of expenses related to the use
of his personal automobile for business purposes, pursuant to a policy
determined at the discretion of the Committee. Unless otherwise determined by
the Committee and specified in its policy, the Executive shall be solely
responsible for all costs and liabilities related to such automobile, including
but not limited to lease and/or purchase payments, insurance, maintenance,
gasoline/oil and repair costs.
 
3.6 Club Dues. For general business purposes (and not as compensation to the
Executive ), the Bank shall pay the Executive’s periodic dues for membership in
various civic clubs and other organizations as approved by the Committee.
 
3.7 Expense Reimbursement. The Bank shall reimburse the Executive for reasonable
and necessary travel and other business related expenses incurred by him in
performance of the business of the Bank in accordance with the Bank’s standard
expense reimbursement practices and policies in existence from time to time,
subject to such dollar limitations, verification and record keeping requirements
as may be established from time to time by the Bank.
 
3.8 Withholding, FICA, FUTA, Etc. Any amount to be paid to the Executive under
the provisions of this Agreement which represents taxable income to him shall be
subject to, and reduced by, withholding for any applicable federal, state or
local taxes imposed by law, including, but not limited to, employment taxes
imposed under Subtitle C of the Code.
 
4.

 
RESTRICTIVE COVENANTS
 
4.1 Confidentiality. In the Executive’s position as an Executive of the Bank,
the Executive has had and will have access to Confidential Information, Trade
Secrets and other proprietary information of vital importance to WGNB and the
Bank and has and will also develop relationships with customers, employees and
others who deal with the Bank which are of value to the Bank and WGNB. The Bank
requires as a condition of Executive’s employment that Executive agree to
certain restrictions on Executive’s use of the proprietary information and
valuable relationships developed during Executive’s employment with the Bank.
The Bank and the Executive therefore agree and acknowledge that the Bank may
entrust the Executive with highly sensitive confidential, restricted and
proprietary information concerning various Business Opportunities, customer
lists, and personnel matters. The Executive acknowledges that he shall bear a
fiduciary responsibility to WGNB and the Bank to protect such information from
use or disclosure that is not necessary for the performance of Executive’s
duties hereunder, as an essential incident of the Executive’s employment with
the Bank.
 
4.2 Exclusions. Notwithstanding the definitions of Trade Secrets, Confidential
Information and Business Opportunities set forth in Section 1, Trade Secrets,
Confidential Information and Business Opportunities shall not include any
information that:
 
(a) is or becomes generally known to the public;
 
-7-

--------------------------------------------------------------------------------


 
(b) is developed by Executive after termination of employment through entirely
independent efforts;
 
(c) the Executive obtains from an independent source having a bona fide right to
use and disclose such information;
 
(d) is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or
 
(e) the Bank or WGNB approves for unrestricted release by express written
authorization.
 
4.3 New Developments. Any discovery, invention, process or improvement made or
discovered by the Executive during the term of this Agreement in connection with
or in any way affecting or relating to the business of WGNB or the Bank or any
of its Affiliates (as then carried on or under active consideration) shall
forthwith be disclosed to the Bank and shall belong to and be the absolute
property of WGNB and the Bank. The preceding sentence does not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of the Bank was used and which was developed entirely on the
Executive’s own time, unless the invention relates directly to the business of
the Bank or WGNB or its Affiliates or to its or their actual or demonstrably
anticipated research or development, or the invention results from any work
performed by the Executive for the Bank.
 
4.4 Security Measures. During the Executive’s employment with the Bank, the
Executive is required to observe all security measures adopted to protect Trade
Secrets, Confidential Information and Business Opportunities of WGNB and the
Bank.
 
4.5 Use and Return of Documents and Property. The Executive acknowledges that in
the course of his employment with the Bank, he will have the opportunity to
inspect and use certain property, both tangible and intangible, of WGNB and the
Bank and its Affiliates. All such property shall remain the exclusive property
of WGNB, the Bank and its Affiliates, and the Executive has and shall have no
right or interest in such property. The Executive shall use WGNB’s and the
Bank’s property only during employment and only in the performance of his job
and to further WGNB’s and the Bank’s interests, and he will not remove such
property from the Bank’s premises except to the extent necessary to perform his
duties and to the extent approved by the Bank and/or WGNB, either expressly or
generally under its policies. Upon the request of WGNB or the Bank, and, in any
event, promptly upon the Executive’s Termination Date, the Executive shall
return to the Bank all of the Bank’s and WGNB’s memoranda, notes, records, data,
books, manuals, computer programs, audio-visual materials, correspondence,
lists, every piece of information recorded in any form, including all copies of
such materials, and all other tangible property.
 
4.6 Nonsolicitation of Customers, Borrowers or Depositors. The Executive agrees
that during the term of his employment with the Bank, he will not, directly or
indirectly, without the Bank’s prior written consent, contact any customer,
depositor or borrower of the Bank or any of its Affiliates for business purposes
unrelated to furthering the Business of the Bank. Executive further agrees that
for a period of twenty-four (24) months following his Termination Date, he will
not directly or indirectly, (i) contact, solicit or divert, or attempt to
contact, solicit, divert or take away, any customer, depositor or borrower of
the Bank or its Affiliates for purposes of, or with respect to, providing such
customer, depositor or borrower services which constitute the Business of the
Bank; or (ii) take any affirmative action with a customer, depositor or borrower
of the Bank or its Affiliates for the purposes of providing a customer,
depositor or borrower to a business competing with the Bank or its Affiliates.
The prohibitions of the preceding sentence shall apply only to customers,
depositors or borrowers of the Bank with whom the Executive had Material Contact
during his term of employment. For purposes of this Agreement, the Executive had
“Material Contact” with a customer, depositor or borrower if (a) he had business
dealings with the customer, depositor or borrower on the Bank’s behalf; (b) he
was responsible for supervising or coordinating the dealings between the Bank
and the customer, depositor or borrower; or (c) he obtained Confidential
Information about the customer, depositor or borrower as a result of his
association with the Bank.
 
-8-

--------------------------------------------------------------------------------


 
4.7 Nonsolicitation of Employees. The Executive agrees that during his
employment with the Bank and for twenty-four (24) months after his Termination
Date, the Executive will not, directly or indirectly, solicit or attempt to
recruit or hire any employee of the Bank or its Affiliates to provide services
similar to those performed by the employee for the Bank on behalf of another
entity or person.
 
4.8 Nondisclosure of Trade Secrets. Except to the extent reasonably necessary
for the Executive to perform his duties for the Bank, the Executive shall not,
directly or indirectly, furnish or disclose to any person, use in any way, or
negligently permit any unauthorized person who is not an employee of the Bank to
use, disclose or gain access to any Trade Secrets of WGNB or the Bank or its
Affiliates, or any other person or entity making Trade Secrets available for the
Bank’s use, for so long as such Trade Secrets remain “trade secrets” under
applicable state law.
 
4.9 Nondisclosure of Confidential Information. During the term of his employment
with the Bank and for a period of three (3) years following the Executive’s
Termination Date, except to the extent reasonably necessary for the Executive to
perform his duties for the Bank, the Executive shall not, without the prior
written consent of WGNB or the Bank, directly or indirectly, furnish or disclose
to any person, use in any way, or negligently permit any unauthorized person who
is not employed by the Bank or WGNB to use, disclose or gain access to, for
personal benefit or the benefit of others, any Confidential Information of WGNB
or the Bank or its Affiliates, which remains competitively sensitive.
 
4.10 Covenant Not to Compete.
 
(a) Territories: WGNB transacts business as a bank holding company with the Bank
as its subsidiary bank which accepts deposits, makes loans, cashes checks and
otherwise engages in the business of banking (“Business of the Bank”). WGNB and
the Bank do business in the counties of Carroll, Douglas, Paulding and Haralson
in the State of Georgia, and Executive performs the duties described in Section
2.1 throughout those counties. Executive has established business relationships
and performs the duties described in Section 2.1 in the geographic area covered
by the counties of Carroll, Douglas, Paulding and Haralson in the State of
Georgia.
 
-9-

--------------------------------------------------------------------------------


 
(b) Covenants: For a period of twenty-four (24) months after the termination of
his employment with the Bank, Executive shall not directly or indirectly provide
the duties described in Section 2.1 of this Agreement (including as an advisor,
consultant, or independent contractor) for any entity or person conducting the
Business of the Bank within the counties of Carroll, Douglas, Coweta and
Haralson in the State of Georgia.
 
4.11 Notification of Subsequent Employment. During a period of one (1) year
after the termination of the Executive’s employment with the Bank, Executive
shall notify the Bank in writing of the name and address of the Executive’s new
employer and the Executive’s functions with his new employer within thirty (30)
days after accepting employment with any other corporation, partnership,
association, person, organization or other entity.
 
4.12 Reasonableness. Executive has carefully considered the nature and extent of
the restrictions upon his rights and the rights and remedies conferred on the
Bank under this Agreement, and the Executive hereby acknowledges and agrees
that:
 
(a) the restrictions and covenants contained herein, and the rights and remedies
conferred upon WGNB and the Bank, are necessary to protect the goodwill and
other value of the business of WGNB and the Bank;
 
(b) the restrictions placed upon the Executive hereunder are fair and reasonable
in time, will not prevent him from earning a livelihood, and place no greater
restraint upon the Executive than is reasonably necessary to secure the business
and goodwill of WGNB and the Bank;
 
(c) WGNB and the Bank are relying upon the restrictions and covenants contained
herein in continuing to make available to the Executive information concerning
the Business of the Bank and WGNB;
 
(d) Executive’s employment hereunder places him in a position of confidence and
trust with WGNB and the Bank and its employees, customers, depositors and
borrowers; and
 
(e) the provisions of this section shall be interpreted so as to protect the
Confidential Information, and to secure for WGNB and the Bank the exclusive
benefits of the work performed on behalf of the Bank by the Executive under this
Agreement, and not to unreasonably limit his ability to engage in employment and
consulting activities in noncompetitive areas which do not endanger WGNB’s and
the Bank’s legitimate interests expressed in this Agreement.
 
4.13 Remedy for Breach. Executive acknowledges and agrees that his breach of any
of the covenants contained in this Article of this Agreement will cause
irreparable injury to WGNB and the Bank and that remedies at law available to
WGNB and the Bank for any actual or threatened breach by the Executive of such
covenants will be inadequate and that WGNB and the Bank shall be entitled to
specific performance of the covenants in this Article or injunctive relief
against activities in violation of this Article by temporary or permanent
injunction or other appropriate judicial remedy, writ or order, without the
necessity or proving actual damages. This provision with respect to injunctive
relief shall not diminish the right of WGNB and the Bank to claim and recover
monetary damages against the Executive for any breach of this Agreement, in
addition to injunctive relief. The Executive acknowledges and agrees that the
covenants contained in this Article shall be construed as agreements independent
of any other provision of this or any other contract between the parties hereto,
and that the existence of any claim or cause of action by the Executive against
WGNB or the Bank, whether predicated upon this or any other contract, shall not
constitute a defense to the enforcement by WGNB and the Bank of said covenants.
 
-10-

--------------------------------------------------------------------------------


 
5.
 
TERMINATION OF EMPLOYMENT
 
5.1 Termination by the Bank for Cause. During the Term of this Agreement, the
Bank may terminate the Executive’s employment for Cause, effective immediately
upon written notice to the Executive. Upon such a termination for Cause, the
Executive shall be entitled to any accrued but unpaid Base Salary, any earned
but unpaid Bonus and Profit Sharing Bonus for the fiscal year which ended prior
to the Termination Date, any accrued but unused vacation, and any unreimbursed
expenses through the Termination Date. Executive shall not be entitled to any
other compensation, bonus, severance pay or post-termination benefits, other
than as required by law. Any outstanding equity-based compensation grants or
awards held by the Executive shall be governed by the terms of the plan under
which such grants or awards were made.
 
5.2 Termination by the Bank Without Cause Prior to a Change in Control. During
the Term of this Agreement at any time prior to a Change in Control, the Bank
may terminate the Executive’s employment for any reason other than Cause,
effective immediately upon written notice to the Executive. Upon such a
termination, in addition to any earned but unpaid Base Salary, any accrued but
unused vacation, any earned but unpaid Bonus for the fiscal year which ended
prior to the Termination Date, any unpaid Profit Sharing Bonus for the fiscal
year which ended prior to the Termination Date, and unreimbursed expenses
through the Termination Date, the Executive shall be entitled to:
 
(a) Severance Pay: Executive shall be entitled to severance pay in the amount of
the greater of (i) the Executive’s Base Salary, target Bonus and Profit Sharing
Bonus for the remainder of the then Term of the Agreement; or (ii) one and
one-half times the Executive’s annual Base Salary, target Bonus and Profit
Sharing Bonus based on his current Base Salary at the time of termination. The
severance pay provided for in this subsection shall be paid in a single sum cash
payment made as soon as administratively practicable following the Termination
Date, but in no event later than two and one-half (2½) months after his
Termination Date; provided that such payment shall be contingent upon the
Executive’s execution of a general release of all claims, as described in
Section 5.7.
 
(b) Equity Compensation: Any outstanding equity-based compensation grants or
awards held by the Executive shall be governed by the terms of the plans under
which they were granted.
 
-11-

--------------------------------------------------------------------------------


 
(c) Group Health Benefits: Regardless of whether the Executive or his eligible
qualified beneficiaries actually elect COBRA continuation coverage under the
Bank’s group health plan, the Executive shall be entitled to a lump-sum payment
equal to the full COBRA premium amount (determined as of the Termination Date)
for eighteen (18) months of continued group health plan coverage (as in place as
of the Termination Date) for the Executive, his spouse and eligible dependents.
Such payment shall be made as soon as administratively practicable following the
Executive’s termination of employment, but in no event later than two and
one-half (2½) months after the date his employment ends. In addition, if the
Executive or his eligible qualified beneficiaries have elected COBRA
continuation coverage under the Bank’s group health plan and any one of them
becomes eligible for COBRA continuation coverage beyond the initial 18-month
period due to a second qualifying event, the Executive shall be entitled to a
lump-sum payment equal to the full COBRA premium amount (determined as of the
date of such second qualifying event) for the additional period of continuation
coverage (up to a maximum of an additional 18 months of continuation coverage).
This additional lump sum payment for the second qualifying event coverage shall
be made as soon as administratively practicable following the Executive’s
providing written notice to the Bank of the second qualifying event, but no
later than two and one-half (2½) months after the date of such second qualifying
event.
 
The severance pay provided for herein shall be in lieu of any and all other
payments, bonuses or other compensation to which the Executive may have been
entitled under any severance plan, policy or payroll practice of the Bank.
 
5.3 Termination of Employment Without Cause Following a Change in Control. If
the Executive’s employment is terminated by the Bank (or the applicable
successor) without Cause in the twenty-four (24) month period commencing on the
date of the Change in Control, then, in addition to any earned but unpaid Base
Salary, any accrued but unused vacation, any earned but unpaid Bonus for the
fiscal year which ended prior to the Termination Date, any unpaid Profit Sharing
Bonus for the fiscal year which ended prior to the Termination Date, and
unreimbursed expenses through the Termination Date, the Executive shall be
entitled to receive the following:
 
(a) Severance Pay: The Executive shall be entitled to severance pay in an amount
equal to twenty-four (24) months of the Executive’s Base Salary, target Bonus
and Profit Sharing Bonus based on his current Base Salary at the Termination
Date. The severance pay provided for in this subsection shall be paid in a
single sum cash payment made as soon as administratively practicable following
the Termination Date, but in no event later than two and one-half (2½) months
after his Termination Date; provided that such payment shall be contingent upon
the Executive’s execution of a general release of all claims, as described in
Section 5.7.
 
(b) Equity Compensation: Any outstanding equity-based compensation grants or
awards held by the Executive shall be governed by the terms of the plans under
which such grants or awards were made.
 
-12-

--------------------------------------------------------------------------------


 
(c) Group Health Benefits: Regardless of whether the Executive or his eligible
qualified beneficiaries actually elect COBRA continuation coverage under the
Bank’s group health plan, the Executive shall be entitled to a lump-sum payment
equal to the full COBRA premium amount (determined as of the Termination Date)
for eighteen (18) months of continued group health plan coverage (as in place as
of the Termination Date) for the Executive, his spouse and eligible dependents.
Such payment shall be made as soon as administratively practicable following the
Executive’s termination of employment, but in no event later than two and
one-half (2½) months after the date his employment ends. In addition, if the
Executive or his eligible qualified beneficiaries have elected COBRA
continuation coverage under the Bank’s group health plan and any one of them
becomes eligible for COBRA continuation coverage beyond the initial 18-month
period due to a second qualifying event, the Executive shall be entitled to a
lump-sum payment equal to the full COBRA premium amount (determined as of the
date of such second qualifying event) for the additional period of continuation
coverage (up to a maximum of an additional 18 months of continuation coverage).
This additional lump sum payment for the second qualifying event coverage shall
be made as soon as administratively practicable following the Executive’s
providing written notice to the Bank of the second qualifying event, but no
later than two and one-half (2½) months after the date of such second qualifying
event.
 
The severance pay provided for herein shall be in lieu of any and all other
payments, bonuses or other compensation to which the Executive may have been
entitled under any severance plan, policy or payroll practice of the Bank.
 
(d) Excess Parachute Payment. Notwithstanding anything herein to the contrary,
the Bank shall not pay to the Executive any amount which shall be deemed to
constitute an “excess parachute payment” in accordance with Code Section 280G.
The Bank shall reduce any amount due hereunder by such minimum amount necessary
to cause the total amount payable to the Executive in the applicable year not to
constitute an “excess parachute payment.”
 
5.4 Termination of Agreement by Reason of Executive’s Death or Disability. This
Agreement shall terminate immediately upon the termination of the Executive’s
employment due to the death of the Executive or due to written notice from the
Bank to the Executive if he shall at any time become incapacitated by reason of
a Disability. Upon the Executive’s termination due to death or Disability, the
Executive, or his estate in the case of his death, shall be entitled to any
earned but unpaid Base Salary, any accrued but unused vacation, any earned but
unpaid Bonus and/or Profit Sharing Bonus for the fiscal year which ended prior
to the Termination Date, and unreimbursed expenses through the Termination Date.
The monies due under this Section 5.4 shall be paid in a single-sum cash payment
made as soon as administratively practicable following the Termination Date, but
in no event later than two and one-half (2½) months after the Termination Date.
Upon the Executive’s termination due to death or Disability, any outstanding
equity-based compensation grants or awards held by the Executive shall be
governed by the terms of the plans under which such grants or awards were
granted. The Bank shall not have any further obligations to the Executive, the
Executive’s estate, heirs or other legal representatives.
 
-13-

--------------------------------------------------------------------------------


 
5.5 Termination by Executive. Executive may terminate this Agreement and his
employment with the Bank upon thirty (30) days’ written notice to the Bank. Upon
such a termination, the Executive shall be entitled to any accrued but unpaid
Base Salary, any accrued but unused vacation, and any unreimbursed expenses
through the Termination Date. Executive shall not be entitled to any other
compensation, bonus, severance pay or post-termination benefits, other than as
required by law. Any outstanding equity-based compensation grants or awards held
by the Executive shall be governed by the terms of the plan under which such
grants or awards were made.
 
5.6 Other Benefits After Termination Date. Except for the payments and benefits,
if any, provided under this Article 5, no other benefits, compensation or other
remuneration of any type, whether taxable or nontaxable, shall be payable to the
Executive after his Termination Date, except as required by law or by the
applicable terms and provisions of any employee benefit plan applicable to the
Executive .
 
5.7 General Release. The Executive agrees that in the event of any termination
of this Agreement that results in a payment pursuant to any provision of this
Section 5, prior to the payment, as a condition to the receipt of and as
consideration for such payment, the Executive (or if due to death, the executor
or administrator of his estate) shall sign a general release of any and all
claims that the Executive, his heirs and assigns and/or his estate may have
against WGNB or the Bank or its related parties related to his employment and
such payment in substantially the form attached hereto as Exhibit “A”.
 
6.

 
MISCELLANEOUS PROVISIONS
 
6.1 Invalidity of Any Provision. It is the intention of the parties hereto that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws of each state and jurisdiction in which such
enforcement is sought, but that the unenforceability (or the modification to
conform with such laws) of any provision hereof shall not render unenforceable
or impair the remainder of this Agreement which shall be deemed amended to
delete or modify, as necessary, the invalid or unenforceable provisions. The
parties further agree to alter the balance of this Agreement in order to render
the same valid and enforceable. The terms of the restrictive covenant provisions
of this Agreement shall be deemed modified to the extent necessary to be
enforceable and, specifically, without limiting the foregoing, if the term of
the applicable restrictive covenant is too long to be enforceable, it shall be
modified to encompass the longest term which is enforceable and, if the scope of
the geographic area of the applicable restrictive covenant is too great to be
enforceable, it shall be modified to encompass the greatest area that is
enforceable.
 
6.2 Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Georgia.
 
6.3 Waiver of Breach. The waiver of a breach of any provision of this Agreement
by a party hereto shall not operate or be construed as a wavier of any
subsequent breach by the other party hereto.
 
-14-

--------------------------------------------------------------------------------


 
6.4 Successors and Assigns. This Agreement shall inure to the benefit of the
Bank and its Affiliates, and their respective successors and assigns. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
estate and/or legal representatives.
 
6.5 Assignment of Agreement. This Agreement may not be assigned by any of the
parties without the express written consent of the other parties to this
Agreement; provided, however, that the provisions of this Agreement shall inure
to the benefit of and be binding upon each successor of the Bank, whether by
merger, consolidation, transfer of all or substantially all assets, or
otherwise.
 
6.6 Notices. All notices, demands and other communications hereunder shall be in
writing and shall be delivered in person or deposited in the United States mail,
certified or registered, with return receipt requested, as follows:


(a) If to the Executive:
Mr. Robert M. Gordy, Jr.
 
42 McClendon Circle
 
Carrollton, Georgia 30116
   
(b) If to the Bank:
West Georgia National Bank
 
P.O. Box 280
 
Carrollton, Georgia 30112
 
c/o Chief Executive Officer

 
6.7 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof. All understanding and
agreements heretofore made between the parties hereto with respect to the
subject matter of this Agreement are merged into this document which alone fully
and completely expresses their agreement. This Agreement may not be changed
orally but only by an agreement in writing signed by both parties.
 
6.8 Survival of Provisions. The provisions of Section 4 “Restrictive Covenants”
shall survive termination of this Agreement.
 
6.9 Application of Code Section 409A. It is the intent of the parties to this
Agreement that this Agreement shall be interpreted, construed and operated in
compliance with any applicable provisions of Code Section 409A. To the extent
that future regulations issued pursuant to Code Section 409A require any
amendments to this Agreement, the parties agree that they will consent to, and
make, such amendments.
 
6.10 Captions. The captions appearing in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any provisions of this Agreement or in any way affect this
Agreement.
 
-15-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of this 2nd day of January, 2007.

       
EXECUTIVE:
 
   
      
          
/s/ Robert M. Gordy, Jr.
 

--------------------------------------------------------------------------------

Robert M. Gordy, Jr.

             
WEST GEORGIA NATIONAL BANK
 
   
   
  By:   /s/ H.B. Lipham, III  

--------------------------------------------------------------------------------

H. B. Lipham, III
President and Chief Executive Officer

 
-16-

--------------------------------------------------------------------------------


 
EXHIBIT “A”
 
GENERAL RELEASE
 
IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN EMPLOYMENT AGREEMENT DATED ________
___, 2006, BETWEEN WEST GEORGIA NATIONAL BANK (THE “BANK”) AND ROBERT M. GORDY,
JR. (THE “EXECUTIVE”), THE EXECUTIVE HEREBY ENTERS INTO THIS GENERAL RELEASE, IN
CONSIDERATION OF THE PAYMENTS AND BENEFITS THAT HE WILL RECEIVE AS A RESULT OF
HIS TERMINATION OF EMPLOYMENT EFFECTIVE AS OF ________________, 20____, TO WHICH
HE WOULD NOT OTHERWISE BE ENTITLED, AS FOLLOWS:
 
THE EXECUTIVE AGREES, FOR HIMSELF, HIS SPOUSE, HEIRS, EXECUTOR OR ADMINISTRATOR,
ASSIGNS, INSURERS, ATTORNEYS AND OTHER PERSONS OR ENTITIES ACTING OR PURPORTING
TO ACT ON HIS BEHALF (THE “EXECUTIVE’S PARTIES”), TO IRREVOCABLY AND
UNCONDITIONALLY RELEASE, ACQUIT AND FOREVER DISCHARGE THE BANK AND WGNB, THEIR
AFFILIATES, SUBSIDIARIES, DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS,
PARTNERS, AGENTS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, ASSIGNS, INSURERS,
ATTORNEYS, BENEFIT PLANS SPONSORED BY THE BANK AND WGNB AND SAID PLANS’
FIDUCIARIES, AGENTS AND TRUSTEES (THE “BANK’S PARTIES”), FROM ANY AND ALL
ACTIONS, CAUSE OF ACTION, SUITS, CLAIMS, OBLIGATIONS, LIABILITIES, DEBTS,
DEMANDS, CONTENTIONS, DAMAGES, JUDGMENTS, LEVIES AND EXECUTIONS OF ANY KIND,
WHETHER IN LAW OR IN EQUITY, KNOWN OR UNKNOWN, WHICH THE EXECUTIVE’S PARTIES
HAVE, HAVE HAD, OR MAY IN THE FUTURE CLAIM TO HAVE AGAINST THE BANK’S PARTIES BY
REASON OF, ARISING OUT OF, RELATED TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT
WITH THE BANK OR THE TERMINATION THEREOF. THIS RELEASE SPECIFICALLY INCLUDES
WITHOUT LIMITATION ANY CLAIMS ARISING IN TORT OR CONTRACT, ANY CLAIM BASED ON
WRONGFUL DISCHARGE, ANY CLAIM BASED ON BREACH OF CONTRACT, ANY CLAIM ARISING
UNDER FEDERAL, STATE OR LOCAL LAW PROHIBITING RACE, SEX, AGE, RELIGION, NATIONAL
ORIGIN, HANDICAP, DISABILITY OR OTHER FORMS OF DISCRIMINATION, ANY CLAIM ARISING
UNDER FEDERAL, STATE OR LOCAL LAW CONCERNING EMPLOYMENT PRACTICES, AND ANY CLAIM
RELATING TO COMPENSATION OR BENEFITS. THIS SPECIFICALLY INCLUDES, WITHOUT
LIMITATION, ANY CLAIM WHICH THE EXECUTIVE HAS OR HAS HAD UNDER TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT,
AS AMENDED (“ADEA”), THE AMERICANS WITH DISABILITIES ACT, AS AMENDED, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED. IT IS UNDERSTOOD
AND AGREED THAT THE WAIVER OF BENEFITS AND CLAIMS CONTAINED IN THIS SECTION DOES
NOT INCLUDE A WAIVER OF THE RIGHT TO PAYMENT OF ANY VESTED, NONFORFEITABLE
BENEFITS TO WHICH THE EXECUTIVE OR A BENEFICIARY OF THE EXECUTIVE MAY BE
ENTITLED UNDER THE TERMS AND PROVISIONS OF ANY EMPLOYEE BENEFIT PLAN OF THE BANK
WHICH HAVE ACCRUED AS OF THE SEPARATION DATE AND DOES NOT INCLUDE A WAIVER OF
THE RIGHT TO BENEFITS AND PAYMENT OF CONSIDERATION TO WHICH THE EXECUTIVE MAY BE
ENTITLED UNDER THE EMPLOYMENT AGREEMENT. THE EXECUTIVE ACKNOWLEDGES THAT HE IS
ONLY ENTITLED TO THE SEVERANCE BENEFITS AND COMPENSATION SET FORTH IN THE
EMPLOYMENT AGREEMENT, AND THAT ALL OTHER CLAIMS FOR ANY OTHER BENEFITS OR
COMPENSATION ARE HEREBY WAIVED, EXCEPT THOSE EXPRESSLY STATED IN THE PRECEDING
SENTENCE.
 
THIS PARAGRAPH SHALL APPLY ONLY IF THE EXECUTIVE HAS ATTAINED AGE 40 OR OVER AT
THE TIME OF HIS TERMINATION OF EMPLOYMENT. THE EXECUTIVE HEREBY ACKNOWLEDGES
THAT HE IS KNOWINGLY AND VOLUNTARILY WAIVING AND RELEASING ANY RIGHTS HE MAY
HAVE UNDER ADEA AND THAT THE CONSIDERATION GIVEN UNDER THE EMPLOYMENT AGREEMENT
FOR THIS GENERAL RELEASE IS IN ADDITION TO ANYTHING OF VALUE TO WHICH HE WAS
ALREADY ENTITLED. HE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS
WRITING, AS REQUIRED BY THE ADEA, THAT: (A) THE WAIVER AND RELEASE DO NOT APPLY
TO ANY RIGHTS OR CLAIMS THAT MAY ARISE ON OR AFTER THE DATE HE EXECUTES THIS
RELEASE; (B) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING
THIS RELEASE; (C) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE (ALTHOUGH
HE MAY CHOOSE TO VOLUNTARILY EXECUTE THIS RELEASE EARLIER); (D) HE HAS SEVEN (7)
DAYS FOLLOWING HIS EXECUTION OF THIS RELEASE TO REVOKE THE RELEASE; AND (E) THIS
RELEASE SHALL NOT BE EFFECTIVE UNTIL THE DATE UPON WHICH THE REVOCATION PERIOD
HAS EXPIRED, WHICH SHALL BE THE EIGHTH DAY AFTER HE EXECUTES THIS RELEASE.
 
-17-

--------------------------------------------------------------------------------


 
AGREED TO, ACKNOWLEDGED AND EXECUTED BY THE EXECUTIVE THIS ___________ DAY OF
____________________, 20______.


       

--------------------------------------------------------------------------------

ROBERT M. GORDY, JR.

 
-18-

--------------------------------------------------------------------------------



EXHIBIT “B”
 
APPROVED INVESTMENTS PURSUANT TO SECTION 2.2
 
-19-

--------------------------------------------------------------------------------


 